DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Carol Druzbick on 10 June, 2022.
The application has been amended as follows: 
Abstract of the Disclosure
	(Ex. Amd.) A method for controlling a gas furnace that performs a heating operation by receiving a first heating signal; calculating a certain heating capacity smaller than a maximum heating capacity of the gas furnace, according to the first heating signal; and operating a heating of the gas furnace with the calculated certain heating capacity. The calculating of the certain heating capacity includes calculating the certain heating capacity according to a difference between an intake air temperature sucked into the gas furnace and a reference temperature.

RESPONSE TO AMENDMENT
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 25 May, 2022, in view of the above Examiner’s Amendment. The amendments have been entered.

Allowable Subject Matter
Claims 1, 3-6, 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, when considered as a whole, alone or in combination, fails to either anticipate or render obvious, absent impermissible hindsight reasoning the claimed invention, characterized by independent claim 1, and the dependents thereof.
In particular, independent claim 1 recites, 
“A method for controlling a gas furnace that performs heating operation, the method comprising:
receiving a first heating signal;
calculating a certain heating capacity smaller than a maximum heating capacity of the gas furnace, according to the first heating signal; and
operating a heating of the gas furnace with the calculated certain heating capacity, wherein the calculating of the certain heating capacity comprises calculating the certain heating capacity according to a difference between an air intake temperature sucked into the gas furnace and a reference temperature, wherein the air intake temperature is variable over time, wherein the reference temperature is set to a specific temperature higher than a specific intake air temperature at a certain time point among the variable intake air temperature, and wherein the certain heating capacity is varied in a stepwise manner according to a magnitude of a temperature difference obtained by subtracting the intake air temperature from the reference temperature, based on a preset starting capacity” (claim 1)
, which is not reasonably disclosed, taught, or suggested by the prior art.  As such, the present invention, as characterized by independent claim 1,and the dependents thereof, is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        6/10/2022